DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-29 are allowed, USC 112b rejections have been overcome with the current amendments, therefore claims 1-29 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claim 1-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “1. An electric machine comprising: - a casing and a cap to cover it, coupled to each other to define a sealed enclosure; - a stator and a rotor, associated with the stator, both disposed inside the sealed enclosure, the stator comprising a stator mount integral with the casing, the electric machine comprising: - an electronic module disposed in the sealed enclosure between the casing and the cap and comprising a printed circuit board, a plurality of electronic power components and a plurality of conductive tracks defining an electric power circuit between respective power pins of the electric machine; - an electrically conductive element disposed in such a way as to connect a first track and a second track of the plurality of conductive tracks in order to close the electric power circuit, the electrically conductive element being held in position by at least one mechanically breakable joint which, if subjected to a predetermined force, mechanically yields or break and thereby opens the electric power circuit, the electric machine comprising a system for releasing the conductive element from the first track and/or from the second track and comprising a stopping element interposed between the stator and the electrically conductive element to apply the predetermined force if the casing moves closer to the cap, the stopping element being aligned at least partly with the electrically conductive element along a direction of action parallel to an axis of rotation of the electric machine, the enclosure defining a housing space adapted to allow the electrically conductive element to move away from the first track and/or from the second track (see Fig.3).”  

    PNG
    media_image1.png
    814
    746
    media_image1.png
    Greyscale

The prior art of record fail to teach sealed structures, and the combination of limitations of claim 1.  Closest prior art “Adachi US9330813” teach conductive path structure and wire, De Fillipis US 20140139059 teach electronic module in a casing, and tabs that make contact directly with other components in the electronic circuit and they seat themselves in place, they are not movable, or releasable from tracks with movement, or have stopping elements, Icise et al. teach electronic components on board, but there are not moving elements nor stopping elements, all the prior art of record alone or in combination  fail to teach stopping or being on a board, or the moving tracks and system of an electrically conductive element disposed in such a way as to connect a first track and a second track of the plurality of conductive tracks in order to close the electric power circuit, the electrically conductive element being held in position by at least one mechanically breakable joint which, if subjected to a predetermined force, mechanically yields or break and thereby opens the electric power circuit, the electric machine comprising a system for releasing the conductive element from the first track and/or from the second track and comprising a stopping element interposed between the stator and the electrically conductive element to apply the predetermined force if the casing moves closer to the cap, the stopping element being aligned at least partly with the electrically conductive element along a direction of action parallel to an axis of rotation of the electric machine, the enclosure defining a housing space adapted to allow the electrically conductive element to move away from the first track and/or from the second track”.  This is a unique configuration. None of the prior art, east search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image2.png
    354
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    593
    media_image3.png
    Greyscale


Claims 2-29 are allowed because of dependency from allowed claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

/MAGED M ALMAWRI/ Primary Patent Examiner, Art Unit 2834